Citation Nr: 1545828	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-18 628A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a nose injury with a deviated nasal septum, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, sent under cover letter from the RO in Atlanta, Georgia.  In February 2013, the Board remanded the appeal for additional development.

Since issuance of the July 2013 supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in October 2015 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2015).

The claim for an increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been in receipt of the maximum available schedular rating for his residuals of a nose injury with a deviated nasal septum at all times during the pendency of the appeal.

2.  The most probative evidence of record shows that the Veteran's nose injury with a deviated nasal septum does not cause marked interference with employment or required frequent periods of hospitalization rendering impractical the use of the regular schedular standards during at any time during the pendency of the appeal.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a nose injury with a deviated nasal septum have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27 4.97, Diagnostic Code 6502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that a letter dated in October 2007, prior to the January 2008 rating decision, along with a letter dated in March 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Further, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records as well as his post-service records from the Augusta VA Medical Center and from J. Douglas Harmon, M.D. in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was provided VA examinations in November 2007 and April 2013.  The Board finds the VA examinations are adequate for rating purposes, and as to the post-remand VA examination it substantially complies with the Board's remand instructions, because after a comprehensive examination of the claimant and taking a detailed history from him and/or a review of the record, the examiners provided opinions as to the severity of his disorder that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries; Dyment.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the paper as well as the Virtual VA and VBMS claims files.  

The Claim

The Veteran and his representative assert that his residuals of a nose injury with a deviated nasal septum meet the criteria for an increased rating.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's residuals of a nose injury with a deviated nasal septum is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 6502.  

Under the version of Diagnostic Code 6502, the maximum disability award for a deviated nasal septum is 10 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6502.  Accordingly, because the Veteran has already been assigned the highest rating possible under Diagnostic Code 6502, a higher evaluation cannot be assigned under this code section as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

The Board will next look to see whether it would be appropriate to rate the Veteran's service-connected residuals of a nose injury with a deviated nasal septum by analogy to any other disease of the respiratory system.  However, the RO has already granted the Veteran service connection for sinusitis to compensate him for any breathing problems caused by his nose injury.  Therefore, the Board finds that assigning him another rating under another of the Diagnostic Codes used to rate respiratory disorders would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2014); Also see 38 C.F.R. § 4.97.  The Board also finds that, given the nature and location of his service-connected disability, that it is not better rated by analogy to another Diagnostic Code.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Because the Veteran has already received the maximum award possible for his residuals of a nose injury with a deviated nasal septum under Diagnostic Code 6502, the Board will next consider the potential application of 38 C.F.R. § 3.321(b)(1) (2015).

In this regard, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching this conclusion, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because he has never claimed and the record does not show that he cannot work because of his service-connected residuals of a nose injury with a deviated nasal septum.  Moreover, the April 2013 VA examiner specifically opined that it did not adversely impact his ability to work and this opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, congestion, difficulty breathing, etc . . . and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the disability provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for residuals of a nose injury with a deviated nasal septum is denied at all times during the pendency of the appeal. 


REMAND

As to the claim for a compensable rating for sinusitis, the Board finds that a remand to provide the Veteran with another VA examination is required because the post-remand VA examination dated in April 2013 failed to provide sufficient information to rate his disability under 38 C.F.R. § 4.71a, Diagnostic Code 6511 (2015).  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

While the appeal is in remand status, updated VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-October 2013 treatment records from the Augusta VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records, including any post-July 2007 records held by Dr. Harmon.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his current problems due to his sinusitis, including any problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, provide the Veteran with a sinusitis examination.  The claims file must be provided to the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with answers to the following questions:

a.  Did the Veteran have at least one incapacitating episode (i.e., an incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97) characterized by headaches, pain, and purulent discharge or crusting in any of the years since filing his claim in August 2007?

b.  Did the Veteran have three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting in any of the years since filing his claim in August 2007?

c.  Did the Veteran have chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries in any of the years since filing his claim in August 2007?  

In answering all questions please take into the Veteran's competent lay claims. 

In answering all questions please articulate the reasons underpinning your conclusions.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Thereafter, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


